Judgment, Supreme Court, New York County (Renee A. White, J), rendered April 12, 2005, convicting defendant, upon his plea of guilty, of attempted grand larceny in the second degree, and sentencing him to a term of 21js to 7 years, unanimously affirmed.
Defendant’s contentions regarding the alleged violation of his plea agreement are unpreserved since he raised no such claims at sentencing but merely asked for leniency (see e.g. People v Lopez, 290 AD2d 323 [2002], lv denied 97 NY2d 757 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that record establishes defendant’s failure to fulfill his obligations under the agreement, which authorized the court to impose the maximum lawful sentence (id.).
On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Friedman, J.P, Williams, Gonzalez, Sweeny and McGuire, JJ.